Citation Nr: 0400882	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-11 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from February 1969 to 
February 1971.  He had service in Vietnam from August 1969 to 
August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

Service records reveal the veteran served as an armorer with 
Headquarters Company, and C Company, 2nd Bn (AMBL), 502 
Infantry while in Vietnam.  In several statements submitted 
by the veteran including statements dated in November 2001, 
July 2002, and August 2002, the veteran reported several 
stressors that he claimed occurred while he was assigned to 
the 101st Airborne Division, Camp Eagle, Vietnam.  He 
reported being on convoy duty and guard duty.  He reported 
seeing another soldier whose throat had been cut, a soldier 
who had his legs blown off during an attack on a convoy, and 
witnessing a dead Viet Cong in the wire around his post.  In 
addition he reported an incident in which an ammo dump 
accidentally exploded killing 5 soldiers including, "my best 
friend by the name of [R.G.]."  In the July 2002 stressor 
letter, he further explained that he and 8 other soldiers had 
been assigned to clean up the ammo dump.  He went, "back to 
my hooch to secure my M-16 and use the outhouse.  On my way 
back there was an explosion, the ammo dump blew up."  His 
best friend was among 5 men killed.  This occurred at Camp 
Eagle in June or July 1970   He further noted his friend was 
from Baton Rouge, Louisiana.  

The Board notes that the RO apparently had not requested any 
verification of the veteran's stressors from the U.S. Armed 
Services Center for Research of Unit Records (USACRUR).  The 
Board did an informal search of the Vietnam War Casualty 
listing using the name given in his stressor letters for his 
best friend.  A soldier with the same name as reported by the 
veteran was killed in a non-hostile ground incident in June 
1970.  He was also assigned to the 101st Airborne Division, 
and his home of record was Pioneer, Louisiana.  If additional 
documentation is needed to substantiate the veteran's 
stressors, the RO should attempt to obtain a statement from 
USACRUR of the veteran's participation in this as well as the 
other incidents he claimed to have been involved in.

In addition, the veteran was being treated at the VA Medical 
Center, Miami, Florida.  He has submitted several medical 
statements, opinions, and diagnoses of PTSD from his treating 
physicians.

The VCAA requires VA to obtain a medical examination or 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A 
(d) (West 2002).  The Board finds that a current and 
comprehensive psychiatric examination and medical opinion are 
required.  

The RO has the responsibility to ensure that full compliance 
with the VCAA has been completed.  Therefore, in addition to 
the actions requested herein, the RO should also undertake 
any other development and/or notification action deemed 
warranted by the Act before adjudicating the claim on the 
merits.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the RO must notify 
the veteran of the evidence needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish. 

2.  The RO should request the veteran to 
identify all sources of treatment for his 
psychiatric disorder.  The RO should 
obtain treatment records from all sources 
identified, which are not already of 
record.  

3.  If additional documentation is needed 
to support the veteran's exposure to a 
traumatic incident in service, the RO 
should prepare a letter asking USASCRUR 
to provide any available information 
which might corroborate the veteran's 
alleged in-service stressors, including 
the following:  an attack on a convoy in 
which the lead truck hit a mine and the 
assistant driver lost both his legs; an 
incident during guard duty where another 
soldier on guard duty was killed and his 
throat cut; an incident in the mess hall 
where a grenade was placed in the food 
tray racks and exploded killing and 
wounding several soldiers.  Finally, the 
accident in June 1970 in which an 
explosion destroyed an ammunition dump in 
Camp Eagle killing 5 soldiers including 
the veteran's, "best friend, [R. G.]."  
The veteran served in Vietnam from August 
1969 to August 1970.  According to his 
personnel records he was an armorer with 
Headquarters Company, and C Company, 2nd 
Bn (AMBL), 502 Inf.  Provide USASCRUR 
with copies of personnel records for the 
veteran (in the claims folders) and 
copies of stressor statements prepared by 
the veteran.

4.  The veteran should then be afforded a 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder(s).  The examination 
should include all appropriate tests and 
evaluations, including any warranted 
psychological testing.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiners should elicit details from the 
veteran concerning any stressful events 
he experienced during service.  After 
reviewing the records and examining the 
veteran, the examiners should identify 
all psychiatric pathology and express an 
opinion as to the etiology and date of 
onset of any psychiatric disability that 
is present.  The examiner should offer an 
opinion as to whether it is as likely as 
not that any of the veteran's psychiatric 
disabilities began during the veteran's 
military active service or is related to 
any incident of such period of service. 

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999)

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



